Matter of Werner v Kenney (2021 NY Slip Op 00681)





Matter of Werner v Kenney


2021 NY Slip Op 00681


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


110 CAF 20-00524

[*1]IN THE MATTER OF TAMARA J. WERNER, PETITIONER-APPELLANT,
vKRAIG H. KENNEY, RESPONDENT-RESPONDENT. 


KAMAN BERLOVE MARAFIOTI JACOBSTEIN & GOLDMAN, LLP, ROCHESTER (GARY MULDOON OF COUNSEL), FOR PETITIONER-APPELLANT. 
JOAN de R. O'BYRNE, ROCHESTER, MICHAEL STEINBERG, FOR RESPONDENT-RESPONDENT.
PAUL B. WATKINS, FAIRPORT, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Ontario County (Brian D. Dennis, J.), entered December 17, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, denied the petition seeking, inter alia, modification of a prior custody order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court